EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Terri Flynn on July 2, 2021.  The application has been amended as follows:
	IN THE CLAIMS:
Claim 1 has been amended as follows: 
- -   Radio-control transmitter for transmitting a control signal to a controlled object, comprising: 
an operation element configured so that the control signal is generated by operating the operation element, 
the operation element comprising: 
a first lever which is capable of freely rocking with respect to a rotation shaft along an imaginary plane orthogonal to the rotation shaft, wherein the whole of the first lever extends along the imaginary plane; and 
a second lever which is integrated with the first lever, wherein the second lever extends in a direction intersecting the imaginary plane, wherein a tip end of the second lever protrudes out of the imaginary plane. - -
REASONS FOR ALLOWANCE
Claims 1-3 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a radio-control transmitter for transmitting a control signal to a controlled object, comprising: an operation element configured so that the control signal is generated by operating the operation element, the operation element comprising: a first lever which is capable of freely rocking with respect to a rotation shaft along an imaginary plane orthogonal to the rotation shaft, wherein the whole of the first lever extends along the imaginary plane; and a second lever which is integrated with the first lever, inter alia, the whole of the first lever of the radio-control transmitter extends along the imaginary plane; and a second lever which is integrated with the first lever, wherein the second lever extends in a direction intersecting the imaginary plane, wherein a tip end of the second lever protrudes out of the imaginary plan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656